      3:20-cv-01856-JMC         Date Filed 01/21/21      Entry Number 39       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Brighthouse Life Insurance Company,            )   Civil Action No. 3:20-cv-01856-JMC
                                                )
                                 Plaintiff,     )
                                                )
                v.                              )        ORDER GRANTING CONSENT
                                                )        MOTION FOR DEPOSIT AND
 Edgar C. Godfrey, III, and Lucille M.          )              DISCHARGE
 Godfrey,                                       )
                                                )
                                 Defendants.    )
                                                )

       BEFORE THE COURT is the Motion of Plaintiff, Brighthouse Life Insurance Company

(hereinafter “Brighthouse”), seeking an Order permitting it to deposit with the Clerk of Court the

proceeds from a life insurance policy and for discharge. (ECF No. 31.) The court is informed that

both Defendants consent to the Motion. (Id. at 1, 4 ¶ 14.) Having considered Plaintiff’s Motion

and the Complaint for Interpleader and exhibits thereto (ECF Nos. 1, 1-1–1-10), the court finds

that the requested relief is appropriate under the circumstances and hereby GRANTS the Motion.

       ACCORDINGLY, IT IS ORDERED THAT Brighthouse is permitted to deposit the

disputed funds payable under Policy No. 20*******USU, plus interest, into the registry of the

court for ultimate distribution by order of this court. Defendants are enjoined and restrained from

commencing any future action against Brighthouse regarding the insurance policy at issue, and

Brighthouse is discharged from any and all liability under Policy No. 20*******USU. Further,

because he has not voiced any opposition to Plaintiff’s request for their dismissal in the Motion,

the counterclaims of Defendant Edgar C. Godfrey, III against Brighthouse are hereby dismissed,

with prejudice. (See ECF No. 8 at 4 ¶ 30–6 ¶ 46.) Upon payment into the registry of the court of

the death benefit proceeds, plus interest, Brighthouse is dismissed as a party to this action, with


                                                1
      3:20-cv-01856-JMC        Date Filed 01/21/21     Entry Number 39        Page 2 of 2




prejudice. Because, as expressed in the Consent Motion, Brighthouse has withdrawn its request

for attorneys’ fees and costs, no attorneys’ fees or costs are being awarded to Brighthouse. (See

ECF No. 31 at 4 ¶ 15.)

       The court DIRECTS the Clerk of Court to accept the deposit of $100,000.00, plus all

accrued interest, and place the sum received in an interest-bearing instrument in accordance with

Local Civil Rule 67.01(B) (D.S.C.).

       IT IS SO ORDERED.



                                                                 United States District Judge


January 21, 2021
Columbia, South Carolina




                                               2
